—Judgment, Supreme Court, Bronx County (Martin Marcus, J., on omnibus motion; John Stackhouse, J., on renewed suppression motions and at plea and sentence), rendered May 22, 1996, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The record indicates that a suppression hearing, which would have included review of the issue of probable cause, was granted in this case. However, defendant entered a knowing, intelligent and voluntary guilty plea before that hearing was conducted. Since defendant failed to obtain a final order in connection with his suppression motions, any issue underlying those motions was waived by defendant’s entry of the guilty plea (People v Fernandez, 67 NY2d 686; CPL 710.70 [2]). *94Concur—Murphy, P. J., Sullivan, Rubin, Tom and Mazzarelli, JJ.